Citation Nr: 1631022	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  13-13 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability evaluation in excess of 60 percent for the Veteran's coronary artery disease (CAD) with angioplasty residuals, an enlarged right ventricle, and ischemic cardiomyopathy.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from January 1966 to October 1967.  The Veteran served in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the St. Petersburg, Florida, Regional Office (RO) which, in pertinent part, established service connection for CAD with angioplasty residuals, an enlarged right ventricle, and ischemic cardiomyopathy and assigned a 60 percent evaluation for the period from March 13, 1995, to September 15, 2007, a 100 percent evaluation for the period from September 16, 2007, to December 31, 2007, and a 60 percent evaluation for the period from January 1, 2008, for that disability.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  


FINDING OF FACT

In a July 2016 written statement, the accredited representative expressly withdrew the Veteran's appeal from the denial of an initial evaluation in excess of 60 percent for the Veteran's CAD with angioplasty residuals, an enlarged right ventricle, and ischemic cardiomyopathy.  


CONCLUSION OF LAW

The issue of an initial evaluation in excess of 60 percent for the Veteran's CAD with angioplasty residuals, an enlarged right ventricle, and ischemic cardiomyopathy has been withdrawn and no allegation of error of fact or law remains.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).  

REASONS AND BASES FOR FINDING AND CONCLUSION

In a July 2016 written statement, the accredited representative advanced that, "on behalf of the Veteran, this organization respectfully requests that all issues for the BVA VTC WPB hearing dated 8.2.2016 be withdrawn" and "this is at the Veteran's request."  

A veteran or his accredited representative may withdraw his substantive appeal in writing at any time prior to the Board's promulgation of a decision.  38 C.F.R. § 20.204.  The Board finds that the accredited representative effectively withdrew the Veteran's substantive appeal from the denial of an initial evaluation in excess of 60 percent for his CAD with angioplasty residuals, an enlarged right ventricle, and ischemic cardiomyopathy.  Therefore, the Board concludes that no allegation of fact or law remains.  In the absence of such assertions, the Veteran's appeal regarding the Veteran's appeal should be dismissed.  38 U.S.C.A. § 7105.  


ORDER

The issue of an initial evaluation in excess of 60 percent for the Veteran's CAD with angioplasty residuals, an enlarged right ventricle, and ischemic cardiomyopathy is dismissed.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


